En Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
La apelada solicita la desestimación del recurso alegando que la apelación es frívola y con el fin de dilatar los pro-cedimientos.
La acción es en cobro de un pagaré por la suma de $1,670.84 para pagar el deudor en diez plazos iguales de $167.08, todos los días 30 de cada mes, empezando el primer pago el día 30 de mayo de 1925. Alegó la demandante que el demandado ba dejado de pagar los plazos correspondien-tes a los.meses de mayo, junio y julio de 1925, encontrán-dose vencido el pagaré de acuerdo con los propios términos de la obligación.
El demandado admitió la autenticidad del pagaré y alegó como defensa que babía satisfecho los plazos relacionados en la demanda. El juicio se celebró en ausencia del deman-dado y practicada la prueba del demandante, la corte inferior dictó sentencia de conformidad con la súplica de la de-manda. Posteriormente el abogado del demandado pidió reconsideración para que se dejara sin efecto la sentencia, alegando esencialmente que el 11 de febrero de 1926, día en que se celebró el juicio, tuvo que asistir como funciona-rio del gobierno a la recepción de las obras del Riego de *71Isabela, siendo sn ausencia inevitable y qne si además no compareció a la vista lo hizo fnndado en las promesas de celebrarse en cualquier momento conveniente para las par-tes. La corte inferior, con razón, denegó la reconsideración porque el abogado del demandado no alegaba suficientes techos de carácter legal que justifiquen lo solicitado.
Asumiendo que este incidente estuviera sujeto a nuestra consideración, la frivolidad de los motivos en que descan-saba el abogado apelante era manifiesta. Ello demuestra simplemente la incompatibilidad y lo arriesgado que resulta de ejercer al mismo tiempo un cargo público y la práctica de la abogacía. Una u otra cosa tienen que ser desatendi-das.
No aparece que el demandado haya impugnado la mo-ción. Nada aparente existe, por consiguiente, en relación con los méritos del caso para revocar la sentencia. La mo-ción de la apelada por el fundamento alegado debe decla-rarse con lugar y desestimarse el recurso.
El Juez Asociado Sr. Hutchison no tomó parte en la resolución de este caso.